Morphy, J.

delivered the opinion of the court.
The circumstances of this case are the same as those of Robertson & Brummell against the same defendants, decided this day; ante 267. The plaintiff’s claim for a total loss is under the same policy and for tobacco shipped on hoard of the same flat-boat. The evidence is therefore precisely the same in relation to the accident which occasioned the loss and the subsequent disposition of the tobacco. The only difference between the two cases is, that in the present the plaintiff did not buy in his tobacco. It appears from the evidence that plaintiff was not present at the sale ; was residing at a distance of about seventy miles from the spot where the sale took place and did not in any way, before or after the sale, interfere with or exercise any control over the tobacco. It was purchased by Win. H. Vaughan, a son of the plaintiff, who was a tobacco trader residing in Green county. In the absence of any other circumstance the jury were perhaps of opinion,and we cannot say they erred, that the mere fact of the close connection subsisting between the plaintiff and the purchaser was insufficient to prove that the purchase was made for the account of the former.
The judgment of the commercial court is therefore affirmed with costs.